Citation Nr: 0624940	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1959 to April 1962 
and from October 1963 to November 1966.  The veteran's death 
occurred in December 1999, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

This case was remanded by the Board in November 2004.  Among 
the requested development was that a VA medical opinion be 
procured to determine if the veteran's service-connected 
prostate cancer due to Agent Orange exposure or diabetes 
mellitus caused or contributed to cause the veteran's death. 

A VA medical opinion was obtained in August 2005. Review of 
the August 2005 VA medical opinion shows that it contains 
some erroneous information. For instance the opinion 
references initial onset of the veteran's diabetes in 1999 
rather than 1995 as the record shows. Also, it indicates that 
pancreatic cancer was diagnosed in 1995 rather than 1999.  In 
any event, additional medical information is necessary in 
this case.   

The issue of entitlement to dependents' educational 
assistance pursuant to 38 U.S.C. Chapter 35 is intertwined 
with service connection for the cause of death. 

Accordingly, the case is REMANDED for the following action:

1. A medical addendum should be procured 
from the VA physician who rendered a 
medical opinion in August 2005 regarding 
service connection for the cause of the 
veteran's death, in order to revise 
erroneous information offered in that 
medical opinion. The claims folder, 
including the August 2005 medical opinion; 
a copy of this remand; the death 
certificate showing the death of the 
veteran in December 1999; the report of 
the terminal VA hospitalization in 
December 1999; and the VA autopsy report, 
should be made available to the examiner 
for review. The VA examiner must verify in 
the examination report that the claims 
folder has been reviewed. If the VA 
physician who rendered the previous 
medical opinion is no longer employed by 
VA, another medical opinion should be 
procured for a VA physician to determine: 
Whether it is as least likely as not 
(i.e., probability greater than 50 
percent), that prostate cancer and/or Type 
II diabetes mellitus either caused or 
contributed substantially or materially to 
cause the death of the veteran. The 
examiner must provide a complete rationale 
for any opinion provided.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO must review the record. If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the appellant and her 
representative and give them the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



